424 F.2d 278
Jack Aaron WALKER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 28649 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
April 8, 1970.

Jack Aaron Walker, pro se.
John W. Stokes, Jr., U. S. Atty., J. Owen Forrester, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Appellant Walker, a federal prisoner, filed his motion in the District Court requesting a copy of his indictment and transcripts of his arraignment and sentencing. He has no appeal pending, nor has he filed or attempted to file a motion to vacate sentence pursuant to 28 U.S.C.A. § 2255, or a petition for a writ of habeas corpus in the District Court. The District Court denied the motion. We affirm.1


2
Title 28 U.S.C.A. § 2250 provides that only where a petitioner for the writ of habeas corpus has been granted leave to proceed in forma pauperis and his application is pending before the court is that petitioner entitled to be furnished copies of court records without cost. Harless v. United States, 5 Cir. 1964, 329 F.2d 397. A federal prisoner is not entitled to obtain copies of court records at Government expense for the purpose of searching the record for possible error. Harless v. United States, supra; Culbert v. United States, 10 Cir. 1964, 325 F.2d 920; Ketcherside v. United States, 6 Cir. 1963, 317 F.2d 807.

The judgment below is

3
Affirmed.



Notes:


1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writingSee Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir. 1969, 417 F.2d 526; Part I.